720 N.W.2d 319 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Harry BOUT, Defendant-Appellant.
Docket No. 130864. COA No. 263253.
Supreme Court of Michigan.
August 29, 2006.
On order of the Court, the application for leave to appeal the February 10, 2006 order of the Court of Appeals, the motion to file brief amicus curiae, and the motion to remand are considered. The motion to file an amicus brief is GRANTED. The application for leave to appeal is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand is DENIED.